Citation Nr: 0201382	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of residuals of fractures of the left radius and 
ulna, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to February 
1965.

By a February 1995 decision, the RO granted compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for the residuals of fractures of the left radius 
and ulna.  Specifically, a 100 percent rating was assigned 
effective from June 11, 1993, and a zero percent rating was 
assigned effective from September 1, 1993.  By an April 1995 
decision, the RO granted a higher (10 percent) evaluation for 
the veteran's § 1151 disability, effective from September 1, 
1993.  The Board of Veterans' Appeals (Board) remanded the 
veteran's appeal in October 1998 for further evidentiary 
development.  In its October 1998 remand, the Board referred 
to the claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) thereafter held, in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), that an appeal 
from an original award did not raise the question of 
entitlement to an increased rating, but instead was an appeal 
of an initial rating.  Consequently, the Board re-
characterized the issue on appeal as an evaluation of an 
original award.  

The veteran's appeal was decided by the Board in January 
2000.  In that decision, the Board denied entitlement to an 
evaluation in excess of 10 percent for residuals of fractures 
of the left radius and ulna.  

The veteran subsequently filed an appeal to the Court with 
respect to the denial of a higher disability rating.  While 
the case was pending at the Court, VA Office of the General 
Counsel filed a motion for remand in January 2001.  In its 
motion, VA argued that a remand of the veteran's claim for a 
higher evaluation for residuals of fractures of the left 
radius and ulna was required due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).

An order of the Court, dated in April 2001, vacated the 
Board's January 2000 decision and remanded the case to the 
Board.  


REMAND

The issue listed on the title page is currently before the 
Board as a result of the Court's order in this case.

The January 2001 motion, as adopted by the Court's order, 
noted that the VCAA applied to the Board's decision of 
January 2000.  Specifically, in its motion, VA requested that 
the veteran's claim for a higher evaluation be remanded due 
to the enactment of the VCAA.  The Secretary emphasized that 
the duty to assist itself was amplified and more specifically 
defined by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001).  The Secretary argued that this change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

In this case, the veteran's representative has argued that a 
remand to the RO is required to fulfill the obligations 
placed on VA by the VCAA, including the need to obtain 
another VA examination of the veteran's disability.  Implicit 
in this argument is a suggestion that the veteran's 
disability has worsened since he was last examined for 
compensation purposes.  Consequently, in order to ensure that 
the appellant in this case is afforded all the protections of 
the VCAA, a remand is required.  The new examination ordered 
by this remand must take into account the records of prior 
treatment so that the evaluation of the disability is a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the RO should determine whether the 
veteran has had any additional VA or private medical 
treatment for his residuals of fractures of the left radius 
and ulna since he was last examined by VA.

Accordingly, in order to comply with the order of the Court, 
this case is REMANDED for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) are 
fully satisfied.

2.  Among actions taken to comply with 
the VCAA, the RO should contact the 
veteran through his representative and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the residuals of fractures of the left 
radius and ulna since he was last 
examined by VA in December 1998.  All VA 
medical records identified by the veteran 
should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the veteran, the RO should 
request his authorization to obtain such 
records.  Upon receipt of signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  In the event that any such 
records cannot be obtained, the RO should 
comply with the applicable notice 
provisions of Section 5103A of the VCAA. 

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
to assess the current severity of 
residuals of fractures of the left radius 
and ulna.  The claims file must be made 
available to, and be reviewed by, the 
examiner.  All tests and studies deemed 
necessary should be accomplished, and all 
findings should be reported in detail.  

The examiner should comment on whether 
the veteran has ankylosis (including the 
degree of ankylosis, if any), impairment 
of the radius or ulna, or any loss of 
supination or pronation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5211, 5212, 
5213 and 5215 (2001).  As for post-
operative scars, the examiner should 
identify the location of each scar and, 
as to each scar identified, provide a 
separate opinion as to whether that scar 
is poorly nourished and with repeated 
ulceration, or tender and painful on 
objective demonstration.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804 
(2001); Esteban v. Brown, 6 Vet. App. 259 
(1994). 

The examiner should address whether any 
pain relating to the veteran's left wrist 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  Any 
functional loss that is present should be 
equated by the examiner to potentially 
applicable rating criteria, especially 
those that address loss of supination or 
pronation and allow for greater than a 10 
percent rating based on limitation of 
motion.  The examiner must comment on the 
effect of the veteran's disability on his 
ability to secure or follow substantially 
gainful employment.  A complete rationale 
for all opinions expressed must be 
provided by the examiner.  

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should 
consider whether referral under 38 C.F.R. 
§ 3.321(b)(1) (2001) is appropriate.  The 
veteran should be given an opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  Consideration should 
also be given to whether any "staged" 
rating is warranted.  Fenderson, supra.  
If the benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


